Citation Nr: 1724438	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  11-15 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to a back disability.

2.  Entitlement to service connection for a bilateral foot disability, claimed as secondary to a back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1982. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, on behalf of the RO in Indianapolis, Indiana, the agency of original jurisdiction (AOJ).  

In April 2012, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge, sitting at the AOJ.  A transcript of that hearing is included in the claims file.

In December 2013, the appeal was remanded to the AOJ for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

After the December 2013 remand and based on exam results ordered therein, the claim of entitlement to service connection for service connection for a back disability was granted 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  The Veteran's right hip disability is etiologically due to his service-connected back disability. 
2.  A disability of the left hip has not been present during the pendency of this claim.

3.  A bilateral foot disability is not etiologically due to the Veteran's service-connected back disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right hip degenerative arthritis, as secondary to service-connected back disability, have been met.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for a bilateral foot disability, as secondary to service-connected back disability, have not been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the Veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation. Id.   Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   The United States Court of Appeals for Veterans Claims has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that he has disabilities of the bilateral hips and bilateral feet as a result of his service-connected back disability.  

The competent evidence does not establish that the Veteran has a disability of the left hip.  A VA examination performed in February 2009 revealed degenerative arthritis of the right hip, but no deficits in function or diagnosis in the left hip.  The most recent VA examination performed in June 2014 also included evaluation of the functionality of the hips, and again, no limitation of function was found in the left hip.  The treatment notes of record also do not reveal a disability of the left hip.  Absent a diagnosed disability of the left hip, there is no disability for which service connection may be granted.  Therefore, service connection for a left hip disability is denied.

With regard to the right hip, as stated, the February 2009 VA examination revealed the presence of right hip degenerative arthritis.  In addition, the VA examiner offered an opinion that the Veteran's right hip disability is at least as likely as not related to his low back disability due to overcompensation for back pain which created an abnormal gait.  Consequently, the Board determines that evidence establishes that the Veteran has a right hip disability that is at least as likely as not a result of his service-connected back disability.

With regard to the bilateral foot disability, a private treatment record dated in August 2006 shows complaints of neuropathic pain in the feet, with his right foot having improved.  The diagnosis was sensory peripheral neuropathy of the left leg, and the physician stated that it was uncertain whether the disability was associated with the Veteran's lumbar radiculopathy or the Veteran's previous alcohol abuse.  Heavy metal toxicity was also stated to be a remote possibility as a cause, but a September 2006 private treatment record shows that the heavy metal screen was negative.  It was also noted in September 2006 that the left leg symptoms had improved, attributed by the Veteran to decreased alcohol intake.  Private treatment records dated in 2007 showed continued treatment for sensory neuropathy with complaints of numbness in burning in the feet and numbness and tingling in the hands.  The medical history documented at that time reflects that no cause had definitively been determined for these symptoms and that a spinal surgeon had not associated the symptoms in the feet with the Veteran's spine disability.  

The February 2009 VA examination found no signs of abnormal weight-bearing in either foot and noted no other abnormalities or diagnosis of a disability of either the right or left foot or neurological disabilities of either lower extremity.  The June 2014 VA examination note decreased sensation in the right and left feet and indicated that the Veteran had a diagnosis of diabetic neuropathy.

Based on the above, the Board determines that a preponderance of the evidence is against a finding that the Veteran has a disability of the bilateral feet that is a result of his service-connected back disability.  While the Veteran's back disability has been considered a possible cause of the Veteran's foot symptoms, it was determined not to be the cause by a spinal surgeon and no more likely a cause that his alcohol intake when first manifested and treated.  

Moreover, it was noted at the time that the symptoms were also present in the upper extremities and noted to have improved with decreased alcohol intake.  The symptoms that are now manifest are considered to be associated with diabetes mellitus.  In light of these facts, the Board determines that the Veteran's disability of the right and left feet is less likely as not to be associated with his service-connected back disability.      

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims. 

The record reflects that all available pertinent treatment records have been obtained, to include service treatment records and available post-service private treatment records. The Veteran has not identified any other outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

The Board acknowledges that the Veteran was afforded a VA examination of his hips, but not specifically for the bilateral foot disability claim.  As explained below, the competent and probative evidence does not suggest a link between the Veteran's bilateral foot symptoms and his service-connected back disability or his military service.  Therefore, the Board determines that a VA examination is not necessary to decide this claim.  See 38 C.F.R. § 3.159 (c)(4).

ORDER

Entitlement to service connection for right hip degenerative arthritis, as secondary to service-connected back disability, is granted.

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a bilateral foot disability is denied. 



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


